OPINION
MARIS, Circuit Judge
These are appeals by both parties from a judgment of the Municipal Court, 6 V.I. 585, awarding to the Government as assignee of and in trust for Priscilla Webb and Nora Wallace, two non-immigrant alien employees of the defendant, the sum of $1,268.00, $837.40 in the case of Priscilla Webb and $430.60 in the case of Nora Wallace, representing minimum wages due them for the period January 1, 1966 through September 6, 1966 under Wage Order No. 7, 24 V.I. Rules and Regulations *335§ 7-62, in excess of the amounts actually paid them by the defendant during that period. The Municipal Court held that the higher minimum wage rates alleged by the Government to have been fixed by a Recruitment Wage Order No. 1 and still higher rates alleged to have been set by the Virgin Islands Employment Security Agency had not been proved and would, in any event, be of no effect since they had not been filed with the Government Secretary or published in the Virgin Islands Register as required by 3 V.I.C. § 933. The Court accordingly disallowed the Government’s contention that the judgment should be based on the higher of these latter minimum wage rates rather than on Wage Order No. 7. The Municipal Court also disallowed the defendant’s contention that he was entitled to setoff against the amount awarded to the Government as unpaid wages, sums in excess of the minimum wages established by Wage Order No. 7 which he had paid to the two employees in question after September 6, 1966. In careful opinions directing judgment, 6 V.I. 585, and denying post-trial motions by both parties, Judge Joseph of the Municipal Court elaborated the reasons for the court’s decision on these questions. I find myself in complete accord with Judge Joseph’s reasoning and conclusions and need add nothing thereto.
The judgment of the Municipal Court will be affirmed.